Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are now withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13 and 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin (US Pat. Pub. 2015/0021785).
Regarding claim 10, Lin teaches an integrated circuit chip comprising:
A substrate [fig. 2d, 162, 164, 165, 166];
A semiconductor layer overlying the substrate [fig. 2d, 204];
A semiconductor device on the semiconductor layer [fig. 2d, 203];
An interconnect structure overlying the semiconductor device [fig. 2d, 224 and 244];
A contact extending from the interconnect structure to the semiconductor device [fig. 2d, 214]; and
A through via extending through the semiconductor layer to the substrate [fig. 2d, 600] and having a top surface about even with a top surface of the contact [fig. 2d, the top surface of 600 is even with 214].
Regarding claim 13, Lin discloses the IC chip according to claim 10, wherein the through via comprises a conductive gap fill layer [fig. 2d, 600 contains a metal filling a through hole, which can be considered a gap, so it is a conductive gap fill layer], and wherein the IC chip further comprises:
A second contact overlying and directly contacting the conductive gap fill layer [fig. 2d, 224].
Regarding claim 27, Lin teaches the IC chip of claim 10, wherein the top surface of the through via is even with the top surface of the contact [fig. 2d, the top of 214 is even with the top of 600].
Allowable Subject Matter
Claims 1, 3-5, 7-9, 24, 25, 30-32 are allowed.
Claims 11, 12, 14, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach an interlayer dielectric layer overlying the FEOL layer and underlying the alternating stack, wherein the ILD layer has a portion extending through the semiconductor layer to the substrate and partially defining the through via
Regarding claim 30, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach wherein a width of the first contact decreases continuously from a wider of the first alternating stack to the group III-V layer, wherein a width of the second contact decreases continuously from a wire of the second alternating stack to the through via, wherein the first and second contacts have individual top surfaces level with each other.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection applied above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        



/JAEHWAN OH/Primary Examiner, Art Unit 2816